Citation Nr: 1111092	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-10 914	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for adjustment disorder with depressed mood.

2.  Entitlement to a compensable rating for scars, postoperative status ligation and stripping of veins of the right leg.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

4.  Entitlement to specially adapted housing assistance.

5.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to March 1980.  She died in October 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  At the Veteran's request a videoconference hearing before the Board was scheduled for April 2010; prior to the hearing she withdrew the request.


FINDINGS OF FACT

1.  In April 2010, prior to the Veteran's death, the Board received a statement on behalf of the Veteran requesting to withdraw her appeal seeking special adaptive housing and/or a special home adaptation grant.  

2.  Information from the Social Security Administration (SSA) database, confirmed by a copy which has been associated with the claims file reflects that the Veteran died on October [redacted], 2010.


CONCLUSIONS OF LAW

1.  Because the Veteran withdrew her appeal seeking special adaptive housing and special home adaptation grant prior to her death, the Board does not have jurisdiction to consider such matters.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).  

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims for increased ratings for adjustment disorder with depressed mood and scars, and for a TDIU rating at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  However, regarding the increased rating and TDIU claims, given the death of the Veteran and, regarding the appeals seeking special adaptive housing and special home adaptation grant, her expression of intent to withdraw the appeals prior to her death, further discussion of the impact of the VCAA is not necessary.  

Withdrawal of Claims

Regarding the appeals seeking special adaptive housing and special home adaptation grant, the Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

In a statement received on April 7, 2010, prior to her death, the Veteran withdrew her appeal seeking special adaptive housing and special home adaptation grant.  Hence, there is no allegation of error of fact or law for appellate consideration as to these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal must be dismissed.

Death of the Veteran

Regarding the increased rating and TDIU claims, unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits regarding these claims has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of these claims or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of the claims for increased ratings for adjustment disorder with depressed mood, scars, and TDIU does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  


ORDER

The Veteran's appeals seeking special adaptive housing and a special home adaptation grant are dismissed.

Due to the death of the Veteran, the appeal seeking increased ratings for adjustment disorder with depressed mood and scars, and a TDIU rating are dismissed without prejudice.


		
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


